FILED
                             NOT FOR PUBLICATION                            MAR 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOHAMMED ASHRAF,                                  No. 08-72731

              Petitioner,                         Agency No. A093-155-300

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted March 12, 2013 **
                               San Francisco, California

Before: WALLACE, McKEOWN, and IKUTA, Circuit Judges.

       Ashraf petitions for review of the Board of Immigration Appeals’ (Board)

denial of his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(b), and

we deny the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Board did not abuse its discretion when it denied Ashraf’s motion to

reopen. See Iturribarria v. I.N.S., 321 F.3d 889, 894 (9th Cir. 2003). Ashraf’s

motion was untimely. See 8 U.S.C. § 1229a(c)(7)(C)(i). Ashraf did not show that

the conditions in Pakistan, insofar as they related to his circumstances, had

materially worsened since the time the Board denied his application for

cancellation of removal, and therefore he did not qualify for the “changed country

conditions” exception to the filing deadline. See id. §§ (i), (ii); 8 C.F.R. §

1003.2(c)(3)(ii).

      PETITION DENIED.




                                            2